        Case: 3:18-cv-00341-wmc Document #: 9 Filed: 04/15/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

DARTAVIS SHELTON,

                             Plaintiff,                          OPINION AND ORDER
       v.
                                                                       18-cv-341-wmc
PETE ERICKSEN, JEAN ZWIER,
MICHAEL BAENEN, SARAH COOPER,
LT. GAVIN, OFFICER COONEY,
LT. VANGHEEM, AND NURSE
GARLAND,

                             Defendants.


       Pro se plaintiff Dartavis Shelton, who was previously incarcerated at Green Bay

Correctional Institution (“GBCI”), has filed a civil action against eight employees and

administrators working at GBCI.            Shelton claims that defendants violated his

constitutional rights at different points in 2012 and 2013 by failing to provide him

necessary medical care and using excessive force against him. While normally at this stage

the court would screen his complaint pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A, his

complaint, outlining two unrelated groups of claims and defendants, violates Federal Rule

of Civil Procedure 20. Accordingly, Shelton will be required to choose which lawsuit he

would like to proceed on under this case number, and indicate whether he wishes to open

another lawsuit to pursue his other claim.



                                ALLEGATIONS OF FACT1

       Plaintiff Dartavis Shelton was incarcerated at GBCI during the time when his claims


1
 In addressing any pro se litigant’s complaint, the court must read the allegations generously.
Haines v. Kerner, 404 U.S. 519, 521 (1972). For purposes of this order, the court assumes the
        Case: 3:18-cv-00341-wmc Document #: 9 Filed: 04/15/21 Page 2 of 8




arose. He names eight defendants, who were security officers or directors, healthcare

officials, or administrators at GBCI during the relevant time periods. The defendants are

Security Director Pete Ericksen, Health Services Unit Manager Jean Zwier, Warden

Michael Baenen, Deputy Warden Sarah Cooper, Lt. Gavin, Officer Cooney, Lt.

VanGheem, and Nurse Garland.




   A. Off-Site Hospitalizations at St. Vincent Hospital

       Shelton’s first lawsuit arises from two separate off-site hospitalizations at St.

Vincent Hospital in Green Bay.          On each occasion, Shelton was hospitalized due to

complications from his Type I Diabetes and Sickle Cell Anemia, and he was forced to wear

metal restraints (including handcuffs, leg shackles, and a “Bandit” electric shock device)

nonstop for the duration of his stay.

       Shelton was first hospitalized between March 21 and 29, 2012. On the second day

of his treatment, Shelton noticed an adverse skin reaction to the restraints, with blisters

and redness occurring near the contact sites on his wrists, ankles, and calf. Shelton asked

his escort officer, Sgt. Kohler, if he could remove the restraints to allow the swelling and

redness to subside. Sgt. Kohler called Lt. Stevens at GBCI, who advised Kohler “‘not to

remove and/or alter’ the full restraint application in any manner.” (Compl. (dkt. # 1)

¶ 15.) Shelton continuously objected to wearing the restraints for the remainder of his

hospitalization. At one point, a nurse attempted to address the injuries by placing medical




following facts based on the allegations in plaintiff’s complaint, unless otherwise noted, drawing all
reasonable inferences in a light most favorable to plaintiff.

                                                  2
         Case: 3:18-cv-00341-wmc Document #: 9 Filed: 04/15/21 Page 3 of 8




tape between the metal restraints and Shelton’s skin, but this “still didn’t prevent [Shelton]

from suffering physical injuries to his forearms/wrists, legs/ankles, and calf areas.” (Id.

¶ 20.) As a result of wearing the restraints, Shelton experienced “continuous pain, months

of tenderness in the areas of [his] injuries . . . mental agony from the serious threat of

infection, and scarring on both of [his] arms/wrists and legs/ankles and calf.” (Id. ¶ 24.)

         Shelton filed a complaint about the incident, but his filing was returned to him with

instructions to first discuss the incident with the GBCI Security Director, defendant Pete

Ericksen. Ericksen denied Shelton’s request for a review of the incident, stating that

“‘wishes’ of security over-ride any physical injury” Shelton may have experienced. (Id.

¶ 17.)    Shelton thereafter filed another complaint that was investigated by Internal

Complaint Examiner (“ICE”) Michael Mohr. In his report on the incident, Mohr wrote

that the “arm and leg restraints were checked every shift and were found not too tight by

GBCI staff. Sgt. Kohler stated that movement by Mr. Shelton while he was sleeping

appeared to be the problem.” (Compl., Ex. H (dkt. #1-2) 8.) The report ended by stating

that “[i]t is very unfortunate that he sustained cuts but due to security concerns and the

fact that they do not have a security unit, restraints are to stay on at all times.” (Id.)

Shelton appealed Mohr’s decision, but defendant Baenen denied the appeal on May 25,

2012. Shelton appealed Baenen’s decision to dismiss his complaint, but, similarly, to no

avail.

         Shelton was next hospitalized between January 14 and 28, 2013. Once again,

Shelton was forced to wear metal handcuffs, leg shackles, and the “Bandit” electric shock

device for the duration of his treatment. Soon after he was admitted to St. Vincent,


                                               3
        Case: 3:18-cv-00341-wmc Document #: 9 Filed: 04/15/21 Page 4 of 8




Shelton began experiencing similar adverse reactions to the metal restraints and “Bandit”

electric shock device. Dr. Sarah J. Lulloff conducted a physical examination of Shelton on

January 18, 2013. In her report, Dr. Lulloff noted that Shelton had “2 round wounds

measuring about 1.5 cm over the right lateral leg.” (Compl. Ex. O/2 (dkt. #1-1) 3.) She

also noted that the wounds occurred where the “Bandit” device was secured to the 1eg,

and that the guards rotated the device’s location.

       Despite the injuries reported by Dr. Lulloff, Shelton was required to wear the metal

restraints and “Bandit” electric shock device twenty-four hours per day for his entire two-

week treatment at St. Vincent. Shelton continued to object to wearing the restraints and

directed his complaints to defendant Cooney, who was his escort officer. Cooney discussed

Shelton’s complaints with Lt. Gavin at the Security Department at GBCI. Lt. Gavin

responded by saying that the restraints and “Bandit” device were to remain in place,

regardless of any type of injuries they were causing.

       On January 29, the day after Shelton returned to GBCI, he was evaluated by GBCI

Nurse C. Baier. The nurse reported that Shelton had “two open areas on [right] calf. One

area . . . is a nickel size of granulation tissue with a small scab in the center . . . [and the]

second area [is] dime size with scabbed area below.” (Compl. Ex. P/1 (dkt. #1-2) 16.) The

nurse also noted that there was a “risk for infection.” (Id.)

       At some later point after his return to GBCI, defendants Cooper and Zwier told

Shelton that the restraints were required as part of the off-site security protocol, which had

been approved by defendant Baenen, and implemented “on the express request of

Ericksen.” (Compl. (dkt. #1) ¶ 31.) Soon after, Shelton filed an inmate complaint, and


                                               4
       Case: 3:18-cv-00341-wmc Document #: 9 Filed: 04/15/21 Page 5 of 8




ICE Mohr investigated the incident. In his report, Mohr wrote that “Officer Cooney stated

that there were marks on the right leg of Mr. Shelton . . . . HSU Manager Zwier stated

any leg restraints could be the irritants if [Shelton] was moving and fighting against them.”

(Compl. Ex. S (dkt. # 1-2) 19.) He concluded by stating that “[w]hether the scars were

caused by the band-it or by the actions of the inmate would require speculation . . . that

would be improper.” (Id.) Shelton appealed, but Baenen upheld the decision to dismiss

the complaint. In his review of the decision, Baenen wrote, “I do not believe this should

be a medical complaint -- the bandit is not a medical device, it is a security device. I do

not have the expertise to make a decision on this.” (Compl. Ex. T (dkt. #1-2) 21.)


   B. Use of Force Incident

       Shelton’s second lawsuit arises from an event that occurred about one month before

the first hospitalization. On February 18, 2012, Shelton was treated for type I Diabetes

and Sickle Cell Anemia in GBCI’s Health Services Unit (“HSU”).               Nurse Garland

instructed Shelton to eat so that Garland could give him medicine, but Shelton refused

because he was in too much pain to move or sit-up to eat. Garland requested that Lt.

VanGheem physically move Shelton from his bed to a chair and force Shelton to eat. Nurse

Garland left the room after requesting Lt. VanGheem’s help “in order to not be a witness

to this requested use of force.” (Compl. (dkt. #1) ¶ 44.) Lt. VanGheem then picked

Shelton up and forcibly sat him in a chair and attempted to feed him. Shelton further

refused, and Lt. VanGheem then tossed Shelton onto the floor. Shelton states that this

caused a severe amount of pain and exacerbated the pain he was already feeling.



                                             5
        Case: 3:18-cv-00341-wmc Document #: 9 Filed: 04/15/21 Page 6 of 8




       Shelton filed a complaint regarding this incident on February 27, 2012. (Compl.,

Ex. X (dkt. # 1-2) 26.) This filing was returned to Shelton with instructions to first discuss

the incident with Ericksen and Zwier. The complaint does not explain what happened as

a result of that discussion, but it does explain, and the exhibits show, that Shelton filed

another complaint, but that Examiner Mohr found that no excessive force was used and

the actions taken by Nurse Garland and Lt. VanGheem were appropriate.                  Shelton

appealed this finding, but the decision to dismiss his complaint was upheld.



                                          OPINION

       Under Rule 20 of the Federal Rules of Civil Procedure, a plaintiff may join claims

together in one lawsuit if “they assert any right to relief jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences.” Fed. R. Civ. P. 20(a)(1)(A). If a complaint includes unrelated

claims against different defendants in violation of Rule 20, a court may order that the

lawsuit be severed. Lee v. Cook Cty., Ill., 635 F.3d 969, 971 (7th Cir. 2011); In re High

Fructose Corn Syrup Antitrust Litig., 361 F.3d 439, 441 (7th Cir. 2004); Aiello v. Kingston,

947 F.2d 834, 835 (7th Cir. 1991). Although Federal Rule of Civil Procedure 18 allows a

party to join unrelated claims against defendants in a single suit, this rule applies only after

Rule 20’s requirements for joinder of parties have been satisfied. Intercon Research Ass’n,

Ltd. v. Dresser Ind., Inc., 696 F.2d 53, 57 (7th Cir. 1983). This means that the core set of

allowable defendants must be determined under Rule 20 before a plaintiff may join

additional unrelated claims against one or more of those same defendants under Rule 18.

Fed. R. Civ. P. 18(a).
                                               6
        Case: 3:18-cv-00341-wmc Document #: 9 Filed: 04/15/21 Page 7 of 8




       Applying Rules 18 and 20, plaintiff’s allegations can be grouped into at least two

different lawsuits:

       Lawsuit 1: Plaintiff’s claims related to the March 2012, and January 2013,
       hospitalizations at St. Vincent, and his subsequent injuries and scarring that
       resulted from wearing the metal restraints and Bandit electric shock device.

       Lawsuit 2: Plaintiff’s claims relating to the use of force incident from
       February 2012.

These two lawsuits involve different incidents and defendants. While plaintiff argues that

the incidents together indicate a pattern of statutory and constitutional violations, his

hospitalizations and the use of force involved different groups of defendants: his claim

arising from his hospitalizations at St. Vincent Hospital do not implicate defendants

Garland and VanGheem, and plaintiff’s claim arising from the use of force incident does

not implicate defendants Baenen, Cooper, Gavin, and Cooney.2                    Thus, plaintiff has

violated Rule 20 by grouping these claims together.

       Because plaintiff’s complaint violates Rule 20, the court will direct plaintiff to

respond to this order explaining how he wishes to proceed on his claims. Plaintiff may

proceed on only one of the identified lawsuits under this case number. If he wishes to

pursue the other lawsuit identified above, he must do so by filing a separate complaint

related to those claims, which will be assigned a new and distinct case number. Plaintiff

will be required to pay a separate filing fee for any additional lawsuit on which he chooses

to proceed.




2
 Plaintiff’s allegations suggest that he was told to inform Ericksen and Zwier of Lt. VanGheem’s
use of force after it occurred, but there is no indication that they were involved in, or aware of, the
use of force incident.

                                                  7
       Case: 3:18-cv-00341-wmc Document #: 9 Filed: 04/15/21 Page 8 of 8




       Since it is not clear at this time which of his lawsuits plaintiff will pursue, he should

be aware that the court has not reached any opinion about the merits of any claims raised

in the lawsuits outlined above. Once plaintiff identifies the suit he wants to litigate under

this case number, the court will screen it as required by §§ 1915(e)(2), 1915A. If plaintiff

disagrees with the way the court grouped his claims, or if he believes the court has left out

claims he intended to assert, he may also raise those objections in his response, provided

that he still complies with this order and chooses which lawsuit he wants to pursue. If he

fails to do this, the court will have no choice but to dismiss all his claims for failure to

prosecute this case.

                                           ORDER

       IT IS ORDERED that:

       1) Plaintiff Dartavis Shelton has until May 5, 2021, to identify for the court which
          one of the lawsuits identified in this opinion he wishes to pursue under the case
          number assigned to his complaint.

       2) No later than May 5, 2021, plaintiff must also inform the court whether he
          wishes to continue to prosecute his other claims as a separate lawsuit or
          withdraw it voluntarily. If plaintiff dismisses those other claims voluntarily, he
          will owe no further filing fee. If plaintiff advises the court he intends to
          prosecute his other lawsuit separately, he will (1) owe a separate $350 filing fee
          for each new lawsuit and (2) need to file a separate complaint setting forth his
          claims in that lawsuit.

       3) If plaintiff fails to respond to this order by May 5, 2021, then the clerk is
          directed to enter an order dismissing without prejudice the entire lawsuit based
          on plaintiff’s failure to prosecute it.

       Entered this 15th day of April, 2021.

                                            BY THE COURT:
                                            /s/
                                            WILLIAM M. CONLEY
                                            District Judge
                                               8
